

116 S139 IS: To designate the bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly known as “Bridge 2”) as the “Dean Stone Bridge”.
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 139IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Alexander (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly
			 known as Bridge 2) as the Dean Stone Bridge.
	
		1.Dean Stone Bridge
 (a)DesignationThe bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly known as Bridge 2) shall be known and designated as the Dean Stone Bridge. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the bridge referred to in subsection (a) shall be deemed to be a reference to the Dean Stone Bridge.